Title: Elizabeth Smith Shaw to Abigail Adams, 24 January 1795
From: Shaw, Elizabeth Smith
To: Adams, Abigail


          
            My Dear Sister—
            Haverhill Janry. 24th 1795
          
          I have had a very bad cold, attended with some other complaints which have enfeebled me, & made me look quite sick, for a fortnight I dare not go out of door, but I am now much better— The body, & the Mind are so nearly connected that the one cannot suffer without the other. To the indisposition of the former, would I attribute a certain depression of Spirits which has troubled me for some time. I feel as if my Heart was too, too big for its little Tenement— It is not because I suffer for the want of any-thing, for few women had ever more reason to be grateful than I. To a kind Providence do I feel myself indebted for the many Friends which have assisted me, & for the daily Favours I receive— It is cause of much thankfulness that when my Family is so changed, I have such agreeable Boarders, who are Companions that take a filial, or fraternal care of me— It serves greatly to sweeten the bitter Cup, which my heavenly Father has assigned me— The care of providing for them, occupies my mind, & keeps it from brooding over its own Sorrows in the Day—but in the night, in the Silence of night the Sleep I court, like a Phantom flies from me—& (I trust) “lights on lids unsullied with a Tear”— I cannot sleep my sister, or but very little— may all gracious heaven preserve my mind, & in every visiscitude which I may be called to pass through, may my temper be equal, & sedate— I go to sleep repeating that beautiful Apostrophe wherein Pope describes a good woman—
          
            “O! blessed with temper, whose unclouded ray,
            Can make tomorrow chearful as to day.”
          
          & wish most earnestly, that I may be possessed of that serene & placid disposition which is a continual source of pleasure, & of happiness—
          I often question myself in the language of the Psalmist “Why art thou cast down, O my Soul? why art thou disquieted Within me?—

dost thou not hope in God? & is it not as an anchor to thy Soul?” sure & stedfast—why should thou fear Evil, if enlisted under the banners of him, who has stiled himself the widows God—
          The Doctor has advised me to go out, & ride every Opportunity. I know I always lost my sleep whenever I have been any long time confined— I hope the cold weather, & air will brace my Nerves— To any body less affectionate than a Sister, I should not dare to say so much of myself,— You who love, & know me, can enter into all my feelings even to those of a Mother, & are sensible with what weight my Children lie upon my heart— Their Education & their welfare is my greatest Concern— I am happy that my Daughter meets with your approbation you cannot think what a comfort it has been to think that you love her— I have trembled for her— It was absolutely necessary she should go from this house—yes, & from one Mother to another—that would kindly check her temerity, & who would carefully pluck from her youthful mind those poisonous weeds, which if left would soon root out those seeds of Virtue, which I hope are implanted there—
          Mr Kent came last monday & brought Miss Margeret Austin, & left her here, & took Cousin Betsy Smith home with him— I tried to perswade miss Austin to tarry here a week, or more, but she had been a year from home, & we could not prevail with her— she went in the Stage on thursday— She is an amiable Girl, & is much admired by the Gentlemen— She deserves to be the favorite of every body— Mr Abbot continues with us, growing every day in the Esteem of the People— I hope they will soon come to a determination concerning him— Some persons say he is courting—the common cant you know, to be said of young Gentlemen—but if his Heart is not engaged, there is one dear Girl who has a Soul that I think in perfect unison with his— their tempers are so sweetly harmonized to the pure precepts of the Gospel that they could not but be happy in promoting each others best interest— they have kindred minds— their Souls were formed in the same happy mould—may “Cupid yoke the Doves”— Perhaps, I am enthusiastick in my Friendships— but I never saw anything in either of them but what I should delight in, if they were my own Children, & should say, go on—pursue the path of virtue grow in Grace, & the God who is Love, make you perfect—
          I hope whenever you hear from your Children you will inform me of it— I have not time at present to write to Sister Cranch, or to

Betsy Quincy— Please to give my Love to them, & / accept of the sincere affection of your / ever obliged Sister
          
            Elizabeth Shaw—
          
        